Title: Orders, 11–12 April 1756
From: Washington, George
To: 

 

Dedham.
Winchester: Sunday, April 11th 1756.


 

Epsom.
Winchester: Monday, April 12 1756.

The Officers are to examine the arms, ammunition, &c. of the men, immediately. They are to have all the muskets discharged by some good marksman, in order to see if they are straight, those that are not, are immediately to be carried to the Smith to put them in order. They must also examine the locks and ram-rods, and see that they are fit for Service—They must see that all the men are complete with good cartridges; those that are not, must receive to night at Retreat Beating; and each must have two good spare flints delivered to him at the same time. If there are not Cartridges sufficient in the Store to complete all the men; the Sergeants to be employed immediately in making more: and an Officer must be present to see that no waste is made.
The Troops now quartered here, are to receive four days provision to-day at ten o’clock.
